Citation Nr: 0902664	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in St. 
Petersburg, Florida, dated in June 2004 and issued in July 
2004.  During the course of his appeal, the veteran was 
afforded a Travel Board hearing before a now retired Veterans 
Law Judge, in June 2006.  A transcript of the hearing is of 
record.  In February 2007, the Board issued a decision that, 
inter alia, denied the veteran's claim for service 
connection.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, the Court granted the 
parties' Joint Motion for Remand (Joint Motion), vacating the 
Board's decision as to the issue of entitlement to service 
connection for an acquired psychiatric disorder and remanding 
the claim to the Board for further proceedings consistent 
with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the outset, the Board notes that the veteran's service 
medical records (SMRs) are not available.  Review of the 
claims file indicates that, after requests by the RO were 
made to various facilities, attempts to obtain these records 
were unsuccessful.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  When no pre-existing condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and the burden falls on the government to 
rebut the presumption of soundness.  The correct standard 
requires the VA show by clear and unmistakable evidence (1) 
the veteran's disability existed prior to service and (2) the 
pre-existing disability was not aggravated during service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 
U.S.C.A. § 1111.  

The Board notes that a private psychologist letter, dated in 
January 2004, reflected findings of nightmare disorder, 
posttraumatic stress disorder, and attention deficit disorder 
(ADD), combined type.  The physician noted that the veteran's 
symptoms developed, in large part, due to the veteran's 
experiences as a child.  Subsequent VA and private treatment 
records have included similar diagnoses of nightmare 
disorder, PTSD and ADD.  

Service connection for an acquired psychiatric disorder was 
denied based on findings that the veteran's various current 
psychiatric disorders were not incurred in service.  However, 
the Board notes an August 2008 VA Form 21-0781, Statement in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD), reflects the veteran's contention 
that his pre-existing PTSD intensified when he received harsh 
treatment for minor disciplinary infractions in service.  
Additionally, no medical evidence of record includes an 
opinion as to whether the veteran's pre-existing PTSD, or 
other psychological disorders, were aggravated by his 
military service.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the veteran's assertions and the 
evidence showing diagnoses of various psychiatric conditions, 
to include PTSD, and considering the veteran's allegation 
that there was an increase in his pre-existing PTSD and other 
psychiatric disorders during service, the Board finds that a 
VA examination with a medical opinion is warranted to 
properly adjudicate the claim.  

Finally, the claims file also reflects that there are 
outstanding VA and private treatment records (specifically, 
those from doctors Lorraine Cavallaro and Scott Cutler) that 
should be obtained and associated with the claims file before 
another examination and opinion are sought.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
treatment records for the claimed 
disability from Dr. Lorraine Cavallaro and 
Dr. Scott Cutler, as well as copies of all 
records of treatment, identified by the 
veteran, from other medical providers not 
already of record.  If the AMC or RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  The veteran should be afforded a VA 
examination by a psychiatrist determine 
the nature and etiology of any current 
psychiatric disorder, to include 
aggravation of any pre-existing 
psychiatric disorder that pre-dated 
service, due to service.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  
Specifically, the examiner should render 
an opinion as to whether a psychiatric 
disorder clearly and unmistakably 
preexisted the veteran's entrance into 
military service. If so, the examiner 
should further opine as to whether such 
pre-service psychiatric condition 
increased in severity and whether any such 
increase in severity was due to the 
natural progress of the disease. The 
contention by the veteran that the 
stressors he had as a child were 
permanently intensified by his military 
experiences should be addressed. Finally, 
the examiner should note whether any 
current psychiatric disorder is otherwise 
related to the veteran's period of active 
duty. 

The rationale for all opinions expressed 
must also be provided. If any opinion 
cannot be provided without resorting to 
speculation, it should be so indicated.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




